Citation Nr: 0735277	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due to service-connected headaches as a residual 
of a head injury.

2.  Entitlement to service connection for hearing loss, to 
include as secondary to service-connected headaches as a 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified before the Board in March 2005.  A 
transcript of that hearing is of record.  This matter was 
previously before the Board and was remanded in June 2006.  
In October 2007, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for 
depression, to include as secondary to service-connected 
headaches as a residual of a head injury, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's current bilateral hearing loss is etiologically 
related to his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

The relevant medical evidence of record reflects that the 
veteran has bilateral hearing loss.  In October 2006, he 
underwent VA audiological examination and was determined to 
have mild to severe sensorineural hearing loss for the right 
ear and moderate to profound sensorineural hearing loss for 
the left ear.  Additionally, the examiner opined that the 
veteran's noise exposure during active duty service resulted 
in his current hearing loss.  There is no medical evidence to 
the contrary.

Given the evidence as outlined above, including the veteran's 
credible testimony that his hearing loss began during 
service, the Board finds that bilateral hearing loss was 
incurred as a result of active duty service.  As such, 
service connection for bilateral hearing loss is granted on a 
direct basis.


ORDER

Entitlement to service connection for hearing loss is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

An October 2006 VA examination report shows that the veteran 
was diagnosed as having post-traumatic stress disorder 
(PTSD).  The examination report states that the diagnosis of 
PTSD is related to the veteran's "traumatic events" in 
service.  

The Board notes that service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

As the veteran's initial claim was not one for service 
connection for PTSD, he was not provided with appropriate 
VCAA notice explaining the need for him to describe in detail 
his alleged PTSD stressors.  In order to ensure that VA has 
met all of its duties to assist this veteran, the Board finds 
that this matter must be remanded for VCAA notice to the 
veteran explaining the need for him to provide a detailed 
description of any alleged in-service PTSD stressors.  
Additionally, as it is not clear from the record if the 
veteran engaged in combat with the enemy, the Board finds 
that a remand is necessary to obtain the veteran's personnel 
records in order to make a determination of whether or not he 
engaged in combat with the enemy.

With respect to the issue of entitlement to service 
connection for depression, the Board notes that the October 
2006 VA examiner appears to find that the veteran does not 
meet criteria for a diagnosis of depression, however, he does 
not clearly state this.  As such, the Board finds that this 
matter must be remanded for clarification, particularly in 
light of previous VA examination reports from 1995 and 2003 
which include diagnoses of depression and a depressive 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice advising him 
of the need to describe in detail any of 
in-service stressors he believes caused 
his current PTSD.

2.  Obtain the veteran's personnel 
records and determine if the veteran 
engaged in combat with the enemy.

3.  Request that the October 2006 VA 
examiner provide clarification regarding 
his findings with respect to the 
diagnosis of depression.  In particular, 
the examiner should be asked to clarify 
whether the veteran meets the diagnostic 
criteria for a current diagnosis of 
depression, taking into consideration the 
diagnoses of depression and a depressive 
disorder from the October 1995 and August 
2003 VA examination reports.  If a 
diagnosis of depression is rendered, the 
examiner should state whether such 
disorder has its origin in service or as 
a result of a service-connected 
disability.  All opinions rendered must 
be supported by complete rationale.

If the October 2006 VA examiner is not 
available, the veteran should be afforded 
a VA psychiatric or psychological 
examination to determine the nature and 
etiology of his complaints of depression.  
It is imperative that the veteran's 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine if the veteran has a current 
psychiatric disability and render all 
appropriate diagnoses.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability or 
higher) that each diagnosed disability is 
etiologically related to the head injury 
the veteran incurred during active duty 
service or to any other aspect of his 
active duty service.  If no psychiatric 
disability is found on examination, the 
examiner should so state.  A detailed 
rationale must be provided for all 
opinions expressed.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


